Citation Nr: 0700926	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  98-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disorder.

(The issue of entitlement to an effective date earlier than 
May 29, 1990, for an award of special monthly compensation is 
the subject of a separate Board of Veterans' Appeals 
decision.)


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1969.

Service connection has been established for post-traumatic 
stress disorder (PTSD), rated 100 percent disabling from 
April 1983; duodenal ulcer with spastic colon rated 30 
percent disabling from May 1990; incomplete paralysis of the 
right peroneal nerve, rated 30 percent disabling from May 
1990; residuals of right knee injury, rated 10 percent 
disabling from September 1982; low back disability rated 10 
percent disabling from April 1983; and a postoperative right 
inguinal hernia scar, rated 0 percent disabling from June 
1969.  The veteran has been awarded special monthly 
compensation from May 1990 for service-connected PTSD rated 
as total, and additional service-connected disabilities 
independently ratable at 60 percent or more.  As noted above, 
the veteran has perfected an appeal as to the effective date 
for the award of special monthly compensation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for a low back disorder effective from April 18, 1983.  The 
RO established service connection for the back disorder as 
directed by a February 1998 Board decision.  The Board, in 
that decision, found that the medical evidence of record 
established that the veteran had a back disorder which had 
been aggravated by his service-connected disabilities.  
Secondary service connection was granted only to the extent 
of that aggravation.  The RO assigned the back disorder a 10 
percent disability rating effective from April 18, 1983.  The 
veteran subsequently perfected his appeal as to the assigned 
rating.

The Board remanded the issue on appeal to the RO in 
March 2000 in order to obtain a medical opinion as to the 
degree of back impairment due to aggravation by the service-
connected right lower extremity disabilities over the years 
since 1983.  The Board again remanded the case in June 2004, 
noting that although the veteran was accorded an examination 
in August 2003 the requested opinion was not provided.  While 
the case was again in remand status, the veteran was accorded 
another examination in August 2004.  However, the Board again 
remanded the case in April 2005, holding that the requested 
opinion had not been provided.

The Board notes that the veteran is unrepresented as to the 
issue listed on the title page of this decision.  
Correspondence from the veteran's attorney dated in June 2001 
established limited representation for the specific issue of 
entitlement to an effective date earlier than May 29, 1990, 
for an award of special monthly compensation.  Therefore, 
that matter is addressed in a separate Board decision.


REMAND

The Board, in its decision of February 1998, found that a 
chronic low back disorder had not been caused by service-
connected right peroneal nerve or right knee disabilities.  
However, the Board noted that a private neurologist reported 
in April 1993 that abnormal gait arising out of the right 
peroneal nerve injury would increase the strain on the low 
back, resulting in chronic degenerative changes, and that 
another physician in February 1997 stated that the lower 
extremity condition could have a mild aggravation on any low 
back disorder.  Based upon these two statements, the Board 
concluded that the evidence supported a grant of service 
connection for a back disability to the extent, and only to 
the extent, that it was aggravated by the service-connected 
right lower extremity disabilities.

The veteran was thereafter accorded an examination in April 
1998.  The examiner's diagnoses included the following:  
"Altered gain which is causing a secondary condition of 
painful degeneration of the lumbar spine."  In a May 1998 
rating decision the RO established service connection for a 
low back disorder and assigned a 10 percent disability rating 
for this condition effective from April 18, 1983.  The 
veteran has perfected an appeal as to the assigned rating.  

As noted above, when the Board initially considered the issue 
of entitlement to a rating in excess of 10 percent for the 
low back disability in March 2000, the Board remanded the 
issue in order to obtain a medical opinion as to the degree 
of back impairment due to aggravation by the service-
connected right lower extremity disabilities over the years 
since 1983.  The physician who examined the veteran in August 
2003 failed to provide an opinion as to the degree of back 
impairment due to aggravation by the service-connected right 
lower extremity disabilities.  The physician who examined the 
veteran in August 2004 also failed to provided the requested 
opinion.

In February 2006, the veteran was accorded another 
examination by the same physician who had examined the 
veteran in August 2003.  The physician again failed to 
provide an opinion as to the degree of back impairment due to 
aggravation by the service-connected right lower extremity 
disabilities.  In statements received in March 2006, the 
veteran expressed dissatisfaction with the examination.

In a Supplemental Statement of the Case issued in April 2006 
the RO reported that the examiner opined that the veteran's 
"current low back disorder is neither due to any injury or 
event during service (as alleged by the veteran) as well as 
the low back disorder is not due to any service-connected 
disability including the service connected right lower 
extremity condition, nor has the current low back disorder 
been aggravated by any such service-related disability."

While the RO's interpretation of the examiner's findings and 
comments may represent an accurate appraisal of the 
examiner's position, the opinion requested by the Board in 
its remands of March 2000, June 2004, and April 2005 has 
never been provided.  The matter of the degree of back 
impairment due to aggravation by the service-connected right 
lower extremity disabilities over the years since 1983 has 
never been addressed by any medical professional.  It is 
apparent that at each examination the veteran has made 
assertions attributing his back problems to in-service 
injuries.  The examiner in February 2006 noted that the 
veteran was "adamant and determined to attribute his spinal 
condition to the 1969 incident."  Instead of providing a 
response to the Board's request, the examiners have 
apparently been more concerned with responding to concerns 
expressed by the veteran at the time of the examinations.  
The Board can identify no specific comment or statement by 
any examiner that specifically states that the veteran's low 
back disability is not and has not been aggravated by the 
service-connected right lower extremity disability or that 
such an opinion cannot be provided or would require resort to 
pure speculation.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the issue must again be 
remanded for appropriate action in accordance with the 
Board's instructions.

The Board also notes that in October 2006 the provisions of 
38 C.F.R. § 3.310 pertaining to secondary service connection 
were amended to include the following language:  

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease, will be 
service connected.  However, VA will not 
concede that a non-service-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities and determine the 
extent of aggravation by deducting the 
baseline level of severity, as well as 
any increase in severity due to the 
natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (b), 
added effective October 10, 2006, 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims in the case of Allen v. Brown, 7 Vet. App. 439 (1995).  
The holding in that case has been binding on VA since it was 
issued in 1995.  Thus, the regulatory provisions added by 
38 C.F.R. § 3.310(b) simply conform VA regulations to the 
court's decision, the holding of which was the basis for the 
Board's grant of service connection for a back disability in 
the February 1998 decision.

In correspondence dated in September 2006, the veteran 
asserts that the issue regarding the rating for his low back 
disability is "a very simple - no frills issue" and he 
emphatically states that he does not want this issue remanded 
for a 4th time.  He asserts that his low back disability 
"should be rated under Code 5293/or 5285 - intervertebral 
disc syndrome - that fully warrants 100 % rating."  However, 
in the February 1998 decision, the Board held, pursuant to 
Allen, supra, that the evidence supported a grant of service 
connection for a back disability to the extent, and only to 
the extent, that it was aggravated by the service-connected 
right lower extremity disabilities.  This requires that the 
baseline and current levels of severity be established and 
that the extent of aggravation be determined by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  This is no simple matter, especially in view 
of voluminous records in this case (9 volumes of claims 
folders) and the fact that the disability is to be evaluated 
for such an extended period of time, i.e., from 1983, and 
consideration must be given to the possibility of staged 
ratings.  The determination as to the extent, if any, that 
the veteran's low back disorder has been aggravated by the 
service-connected right lower extremity disabilities is a 
matter that requires a medical opinion.  Pursuant to the 
Court holding in Stegall, supra, the issue must again be 
remanded.  Inasmuch as no medical professional has ever 
identified any incremental increase in back disability that 
is attributable to aggravation caused by the service-
connected right lower extremity disabilities, the only 
alternate to remand would be denial of the veteran's appeal.

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The veteran's claims folder should be 
reviewed by an appropriate medical 
specialist.  No examination is required 
unless the medical specialist should 
determine that examination of the veteran 
would be helpful.  The following 
questions must either be addressed by the 
examiner or a specific statement as to 
why an opinion cannot be given must be 
provided:

(a)  The examiner should provide an 
opinion, to the extent possible, as 
to the severity of the veteran's low 
back disability prior to aggravation 
by his service-connected right lower 
extremity disabilities. 

(b)  The examiner should provide an 
opinion as to the degree of back 
impairment due to aggravation by the 
service-connected disabilities over 
the years since April 18, 1983, 
preferably described in terms of 
demonstrated symptom manifestations 
such as additional limitation of 
motion or additional neurologic 
impairment.  The examiner is 
requested to reference and explain 
any periods of exacerbation or 
remission during the period in 
question.

The claims folder must be available to, 
and reviewed by, the physician.  If 
opinions regarding these matters cannot 
be formulated without resort to pure 
speculation or for any other reason, the 
examiner must provide a statement 
explaining why the opinions cannot be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

